Citation Nr: 1647645	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  08-30 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected right knee strain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from February 1983 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's appeal was previously before the Board in December 2015.  At that time, in addition to the claim listed on the Title page of this remand, the Veteran's appeal also include claims for increased disability ratings for his service-connected diabetes mellitus, type II; left Achilles' tendonitis, right calf strain and right Achilles' tendonitis and vitiligo.  In a decision issued December 10, 2015, the Board granted an increased disability rating to 40 percent for the Veteran's service-connected diabetes mellitus, type II, effective March 22, 2012, but denied all other claims.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In August 2016, pursuant to a Joint Motion for Partial Remand, the Court issued an order vacating and remanding the Board's December 2015 decision only insofar as it denied entitlement to a disability rating in excess of 10 percent for a service-connected right knee strain.  The Court dismissed the appeal as to the remaining issues as the Veteran abandoned them in the Joint Motion for Partial Remand. 

In the Joint Motion for Partial Remand, the parties agreed that the Board failed to provide adequate reasons and bases for denying the Veteran a rating in excess of 10 percent for right knee strain.  Specifically the parties agreed that the Board was incorrect when it stated that "the VA examinations did not show any additional limitation of motion" because the October 2013 VA examiner found that "there is additional limitation of functional ability of the knee joint during flare ups or repeated use over time.  The degree of ROM loss during pain on use or flare ups is approximately: knee flexion 25 and extension 0."  Citing to DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59, the parties agreed that remand was necessary for a more adequate statement of reasons or bases regarding the Veteran's limitation of motion of his right knee, with particular attention to his flexion during flare-ups.

However, the Board notes that, while the Veteran's appeal was pending before the Court, it issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of § 4.59 provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  

The Veteran was afforded VA examinations in February 2008, March 2012 and October 2013.  A review of the reports of these examinations reveals that, although range of motion testing of both knees was conducted at all examinations, it is unclear whether it was active or passive, or was weight-bearing or nonweight-bearing.  Consequently, the Board finds that all three examinations are inadequate for rating purposes pursuant to Correia and remand is warranted for a new VA examination to obtain the appropriate range of motion testing.  In addition, a retrospective medical opinion would be helpful in satisfying the requirements of Correia.

Consequently, the Board finds that it must remand the Veteran's claim for additional development, to wit, a new VA examination.  Moreover, as the Veteran's claim is being remanded, his medical treatment records should be updated since the last treatment records in the claims file are from February 2014.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide VA with the names and addresses of all medical care providers who have treated him since February 2014 for his right knee strain.  All VA treatment records should be associated with the claims file.  For all non-VA providers, the Veteran should be asked to complete a release form authorizing VA to obtain the treatment records.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected right knee strain.  The claims file must be made available to the examiner for his review.  The claims file and copies of all pertinent records should be made available to the examiner.  

All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of the right knee strain.  In particular, the examiner should be requested to provide the following:

a.  The examiner should test the range of motion of the Veteran's bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

 b.  The examiner should consider the Veteran's reports of flare-ups and portray any related functional loss in terms of additional range of motion loss.  If the examiner is unable to do so, the examiner must indicate why.

c.  The examiner should review the prior VA examination reports from February 2008, March 2012 and October 2013 and provide a retrospective opinion which identifies the range of motion of the Veteran's bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If it is not possible to provide such an opinion without resorting to mere speculation, please so state and provide an explanation as to why an opinion cannot be given.  

3.  After ensuring the VA examination is adequate, readjudicate the Veteran's claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




